Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered January 23, 1996, which dismissed all but the fourth and sixth causes of action in the complaint, unanimously mod*217ified, on the law, to dismiss the fourth and sixth causes of action and, as so modified, the order is affirmed, without costs. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.
Given the existence of the finder’s agreement, dated October 14, 1994, which governs the relationship between the parties, plaintiff is precluded from seeking damages under the quasi-contractual theories of quantum meruit and unjust enrichment (Clark-Fitzpatrick, Inc. v Long Is. R. R. Co., 70 NY2d 382, 388-389). We have considered plaintiff’s arguments on its appeal and find them to be without merit. Concur—Murphy, P. J., Sullivan, Milonas, Rubin and Andrias, JJ.